Citation Nr: 1522225	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in White City, Oregon


THE ISSUE

Entitlement to payment or reimbursement of medical treatment rendered at Rogue Valley Medical Center, Vista Pathology, Anesthesia Associates, and the Medford Radiological Group, Medford, Oregon, on May 15 and May 16, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision by the Department of Veterans Affairs Medical Center (VAMC) in White City, Oregon.

In addition to reviewing the Veteran's paper claims file, the Board has reviewed the contents of his virtual record. 


FINDINGS OF FACT

1.  The medical care that the Veteran received on May 15 and 16, 2012, at the Rogue Valley Medical Center was not preauthorized by VA; and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

2.  A VA facility was feasibly available at the time of the Veteran's receipt of medical care on May 15 and 16, 2012.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical treatment rendered at the Rogue Valley Medical Center, Vista Pathology, Anesthesia Associates, and the Medford Radiological Group, Medford, Oregon, on May 15 and May 16, 2012, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the case for the purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  There is no outstanding evidence, and this case does not turn on a medical question for which an opinion would be necessary.  In short, the Board concludes that requirements for fair development of the appeal have been met.

Analysis

The basic facts in this case are not in dispute.  Since September 1995, the Veteran has been service-connected for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling; lumbar spine disability, 50 percent disabling; right knee arthritis, 30 percent disabling, right hip replacement, 10 percent disabling; left wrist fracture residuals, and 10 percent disabling, and for tinnitus, evaluated as 10 percent disabling.  He also has been awarded a total disability rating based on individual unemployability (TDIU), due to service-connected disability.  He now seeks payment or reimbursement for medical treatment rendered at the Rogue Valley Medical Center on May 15th and 16th, 2012, for gallbladder surgery (cholecystectomy)

Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  38 U.S.C.A. § 1728 applies to Veterans who have been granted service connection for at least one disability at the time they sought treatment, or who were participants in a vocational rehabilitation program. 

The Veteran has a total disability permanent in nature due to a service-connected disability.  As such, 38 U.S.C.A. § 1728 is applicable; the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1725 (which governs payment where a Veteran has not been granted service connection for the disorder treated, or is not in receipt of total compensation).  In this regard, no further discussion of payment or reimbursement under 38 U.S.C.A. § 1725 is warranted or necessary.

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran, until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52(a)(3). 

The admission of a Veteran to a non-VA hospital at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Here, the Veteran underwent knee surgery at a VA facility in March 2012.  On May 9, 2012, the Veteran contacted the VA and reported that he had nausea and vomiting, and that his knee was hot.  He vomited while on the phone with the VA nurse.  After contacting the Veteran's primary care physician, the nurse advised the Veteran to contact his surgeon and then go to Rogue Valley Medical Center for further evaluation of a possible infection.  He was treated in the Emergency Department on May 9, 2012 with Zofran (anti-nausea medication), and released.

On May 10, 2012, the Veteran returned to the Emergency Department at Rogue Valley Medical Center with complaints of nausea, vomiting and abdominal pain.  After testing, it was determined he had cholecystitis.  The Veteran was on Coumadin for a previously developed blood clot in his leg.  The Coumadin caused his INR (blood ratio) to be unsafe for surgery.  

On May 11, 2012, the Veteran was informed his INR was unsafe for surgery and if his pain was tolerable he could go home, and report back for surgery Tuesday (3 days later).  At the time, the Veteran denied shortness of breath, chest pain or current nausea.  The Veteran chose to go home. 

On May 15, 2012, the Veteran reported back to Rogue Valley Medical Center for a cholecystectomy, and he was discharged May 16, 2012.

The Veteran was admitted to a non-VA hospital on May 9, 2012 after being authorized by VA.  It was thought that the Veteran may have developed an infection in his knee, which had recently undergone surgery.  The Veteran did not seek authorization for his second and third admissions to Rogue Valley Medical Center, or for the extended care for his cholecystectomy when it was determined to be the cause of his nausea and vomiting, and not an infection.  

The Veteran has argued that the VA authorized his admittance to Rogue Valley for the entirety of his stay and procedures; however, he did not contact the VA regarding his need for surgery (to include prior to being readmitted), or within 72 hours after discharge.  Hence, authorization was not obtained pursuant to 38 C.F.R. § 17.54; and payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.  Additionally, he stabilized to an extent that he was able to go home from Rogue Valley and wait three days before returning for surgery.  As his pain was tolerable, and he was given the option to go home, the Veteran could have again contacted the VA facility.  

VA may pay or reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728 ; see also 38 C.F.R. § 17.120 (2007). 

All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006).

Initially, at issue in this case is the second element of 38 U.S.C.A. § 1728; and in particular, whether the medical treatment rendered on May 15 and 16, 2012, was on an emergent basis.  Pursuant to 38 U.S.C.A. § 1728, treatment for a medical emergency exists where a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 U.S.C.A. § 1728; 76 Fed. Reg. 79 ,069, 79,070 (codified at 38 C.F.R. § 17.120).

Here, the evidence fails to show that the Veteran's unauthorized treatment on May 15 and 16, 2012 was rendered in a medical emergency of such a nature that a prudent layperson would have reasonable expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In this case, the treatment records show that the Veteran was initially evaluated for a potential knee infection.  He was found to have cholelithiasis (gallstones) instead of a knee infection.  Although he needed surgery for his cholelithiasis, blood testing revealed he could not yet undergo surgery.  He chose to go home to await surgery after being given the option to return home or remain hospitalized.  He returned to Rogue Valley three days later.  The Board has considered that the Veteran was in pain during this period.  Nevertheless, as the Veteran was given the option of returning home for three days, which he elected to choose, the Board must conclude that the treatment received on May 15 and 16, 2012, was not a medical emergency such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

The Board has also considered whether VA or other federal facilities were feasibly available to render treatment on May 15 and 16, 2012.  A VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use non-VA facilities.  See 38 C.F.R. § 17.53; see also Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing that the fact that a VA medical center was located in the same city as the private facility did not provide an adequate basis for the Board's findings that a VA facility was "available"; rather, the determination of whether a VA facility was "feasibly available" must be made after consideration of such factors as the urgent nature of the Veteran's medical condition and the length of any delay that would have been required to obtain treatment from a VA facility). 

Here, the evidence fails to show that VA or other federal facilities were not feasibly available.  For example, a VA facility would not be feasibly available if there was evidence establishing that a Veteran was brought to a hospital in an ambulance, and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See 38 C.F.R. § 17.1002(c).

As noted above, the Veteran had three days from discharge until his scheduled surgery.  He was also initially treated for a potentially infected knee on May 10, 2012 after knee surgery performed at a VA facility in March.  The Veteran argued that on May 9, 2012 he sought authorization to go to a non-VA facility in part because he could not drive while he was vomiting.  Indeed, he vomited on the phone with the VA nurse on May, 9, 2012.  However, the private treatment records show that when he was discharged on May 11, 2012, he denied current nausea.  Additionally, White City VAMC is located approximately 11 miles from Medford, Oregon.  Nor is there evidence that treatment would have been refused at the VAMC.  The overall record does not otherwise indicate that an attempt to use VA facilities beforehand or to obtain prior VA authorization for the May 15 and 16, 2012 services required would have been unreasonable, unsound, unwise, or not practicable. 

Hence, the Board finds that treatment provided to the Veteran on May 15 and 16, 2012, was not for a medical emergency, and that it would have been reasonably feasible to have obtained the same treatment at a VA facility.  38 C.F.R. § 17.120(b)(c).  See also 38 U.S.C.A. § 1728.

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim, and it must be denied.


ORDER

Entitlement to payment or reimbursement of medical treatment rendered at Rogue Valley Medical Center, Vista Pathology, Anesthesia Associates, and the Medford Radiological Group, Medford, Oregon, on May 15 and May 16, 2012 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


